Citation Nr: 1039915	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  05-16 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for degenerative joint disease 
of the cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from December 1966 to 
December 1968, and the Marine Corps from September 1971 to 
January 1977.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of April 2004 by the Department of 
Veterans Affairs (VA) New Orleans, Louisiana Regional Office 
(RO). 

The Veteran has been service connected for chronic lumbosacral 
strain with degenerative joint disease at 40 percent evaluation, 
effective February 18, 2008.

In May 2009, a video-conference hearing was held before the 
undersigned Veterans Law Judge.  See 38 U.S.C.A. § 7107(c) (West 
2002).  The transcript of the hearing is associated with the 
claims file and has been reviewed.

In July 2009, the Board remanded this matter for further 
development.  The Board is satisfied that there has been 
substantial compliance with the remand directives and the Board 
may proceed with review.  See Stegall v. West, 11 Vet. App. 268 
(1998).


FINDING OF FACT

The Veteran's degenerative joint disease of the cervical spine 
was not incurred in service and is not related to service, or any 
incident therein.


CONCLUSION OF LAW

The criteria for establishing service connection for the 
Veteran's degenerative joint disease of the cervical spine have 
not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative, if 
any, of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide.

In January 2004, September 2009, and January 2010 the agency of 
original jurisdiction (AOJ) provided the notices required by 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. § 
3.159(b) (2010).  Specifically, the AOJ notified the Veteran of 
information and evidence necessary to substantiate the claims for 
service connection; information and evidence that VA would seek 
to provide; and information and evidence that the veteran was 
expected to provide.

The notice requirements described above apply to all five 
elements of a service connection claim: (1) veteran status; (2) 
existence of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date of 
benefits where a claim is granted.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The January 2010 notice included the 
information as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), to include as interpreted by Dingess.  Although the 
notice letter postdated the initial adjudication, the claim was 
subsequently readjudicated without taint from the prior decision 
and no prejudice is apparent.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of fully compliant 
notification followed by readjudication of the claim, such as an 
SOC or SSOC, is sufficient to cure a timing defect). 

It is, therefore, the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA notices.  
In addition, the VA has also done everything reasonably possible 
to assist the Veteran with respect to his claim for benefits, 
such as attempting to obtain military personnel records, 
obtaining post- service medical treatment records, and providing 
VA examinations.  Consequently, the duty to notify and assist has 
been met.

Service Connection

Service connection may be granted for a disability resulting from 
injury or disease incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish 
service connection for the claimed disorder, there must be 
medical evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  38 C.F.R § 3.303 (2010); see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for chronic disorders, 
such as arthritis, when manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection also 
may be granted if the Veteran's cervical spine is shown to be 
proximately due to, or the result of, a service- connected 
disorder.  See 38 C.F.R. § 3.310(a).  This regulation has been 
interpreted by the Court to allow service connection for a 
disorder which is caused by a service-connected disorder, or for 
the degree of additional disability resulting from aggravation of 
a nonservice- connected disorder by a service-connected disorder.  
See Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that 
38 C.F.R. § 3.310 was amended effective October 10, 2006, to 
implement Allen.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

At the May 2009 hearing before the undersigned Veterans Law 
Judge, the Veteran testified that he injured his neck on several 
occasions during service.  The Veteran stated the first 
occurrence of neck injury was in 1966 at Fort Polk, Louisiana, 
when he fell on his back while wearing full packs and hit his 
head on his helmet.  The second occasion was took place in 
approximately 1967 when he was attacked by another service member 
while sleeping, being kicked in his back and head.  The Veteran 
stated that in 1968 while stationed in Vicenza, Italy, he 
"snapped" his back and injured his head while loading up a 
reel.  The Veteran testified a fourth incident took place in 
February 1968 when he was assaulted by other service members 
injuring his back and head.  Finally, in July 1968 the Veteran 
injured his head after he fell in the shower.  See Board hearing 
transcript dated May 2009.

A review of the Veteran's service treatment records indicate that 
he sustained injuries around the neck area on a few occasions 
while on active duty (see November 1967 and February 1968 
reports).  The Veteran separation examinations in October 1968 
and January 1977 are absent of any complaint or treatment for 
cervical spine conditions and both examinations reported the neck 
was normal.

According to the post-service VA treatment records from March 
1996 to February 2002 there are no complaints or treatment of the 
cervical spine and there is no opinion as to whether the 
Veteran's current condition is related to his service.  See VA 
treatment records, dated March 1996 to February 2002.

The Veteran underwent a VA examination of his cervical spine in 
February 2004 where he was diagnosed with degenerative joint 
disease of the cervical spine.  See VA examination report, dated 
February 2004.  He complained of neck pain over the past ten 
years and has been becoming worse.  A physical examination 
revealed flex chin-to-chest extension of 35 degrees, right and 
left bend at 35 degrees, right and left rotation 65 degrees.  X-
rays from April 2004 further confirmed the diagnosis of 
degenerative joint disease of the cervical spine.  See VA 
examination report, dated April 2004.  While the Veteran was 
diagnosed with a cervical spine disability, the reports were 
absent of the VA examiner's opinion as to whether the Veteran's 
degenerative joint disease is related to his service.  

In May 2005, the Veteran's private chiropractor, Dr. J. L. 
Shoemaker, submitted a report indicating the Veteran did not 
report any "other fall, injury, or incident involving the neck 
and cervical spine."  However, the Veteran complained of 
intermittent and episodic cervical spine pain and crepitation.  
He Veteran reported tightness of cervical spine into the right 
shoulder and upper trapezius.  A physical examination revealed 
decreased cervical range of motion of approximately 20 percent.  
A radiographic evaluation was "[n]egative for gross osseous 
pathology, congenital defect or bony fracture.  Cervical 
hypolordosis.  Cervical kinetic dysfunction.  Mild cervical 
[degenerative joint disease].  Cervical/thoracic rotational 
malposition."  Dr. Shoemaker opined the Veteran "suffers from a 
rather chronic history of cervical spine dysfunction with 
restricted mobility and mechanical problems capable of pain 
production.  The degenerative nature of his condition would 
typically reflect some sort of spinal trauma in his history."  
See Dr. J. L. Shoemaker's report, dated May 2005.

In March 2006, the Veteran was treated at the VA medical center 
for neck and low back pain stating his neck pain began during 
service but recently got worse.  There was no opinion as to 
whether the Veteran's symptoms were related to his service.  See 
VA treatment record, dated March 2006.  In July 2006, an MRI of 
the cervical spine was normal where "vertebral bodies, disc 
spaces, spinal canal and spinal cord are essentially within 
normal limits.  No indication of spinal canal stenosis.  Neural 
foramina are all unremarkable."  See VA treatment record, dated 
July 2006.

VA treatment records from February 2007 to May 2009 indicate the 
Veteran was sporadically receiving treatment for his back and 
neck pain.  However, there is no clear evidence of opinion 
linking his current condition to his military service.  See VA 
treatment records, dated February 2007 to May 2009.

 A MRI taken at a VA medical facility in May 2008 reported the 
"cervical vertebrae show normal alignment, height of the 
vertebral bodies.  Discogenic degenerative changes [were] seen at 
C6-7.  No significant facet degenerative changes [were] seen.  
Mild central disc protrusion is seen at C6-7 causing slight 
impression on the anterior thecal sac.  No definite, significant 
spinal cord compression [was] seen.  Spinal cord maintain its 
normal signal intensity pattern.  No neural foramina narrowing.  
Paraspinal soft tissues appear normal.  Craniovertebral junction 
appeal normal."  See VA treatment record, dated May 2008.

In May 2009, Dr. J. H. Smith, the Veteran' private physician, 
submitted a report stating that the Veteran has been his patient 
for the past several years and stated that during service, the 
Veteran was assaulted by several soldiers resulting in neck 
injuries.  Dr. Smith stated that in his opinion "trauma (even 
remote) can predispose, if not directly cause, degenerative 
changes anywhere in the body, but particularly the 
musculoskeletal system."  Dr. Smith stated "[i]t could be 
argued that the spine functions as a unit, and injury to one area 
(lumbar spine ) will also injure other areas (cervical spine)."  
Therefore, Dr. Smith concludes that if the Veteran is service 
connected for his lumbar spine then the Veteran's cervical spine 
should also be connected to military service.

In December 2009, the Veteran was afforded another VA examination 
of his cervical spine.  The Veteran stated he believed the lumbar 
condition caused his current neck condition.  The Veteran 
reported constant daily pain in his neck with muscle spasms in 
his neck and back.  He stated he was told by medical 
professionals who treated him through the years that treatment 
for his low back would help his neck.  A physical examination 
revealed normal posture and head position.  There was no cervical 
spine ankylosis.  Range of motion was 0 to 40 degrees flexion, 0 
to 35 degrees extension, 0 to 12 degrees left lateral flexion, 0 
to 55 left lateral rotation, 0 to 60 right lateral rotation, and 
objective evidence of pain on active range of motion.  See VA 
examination report, dated December 2009.

An MRI taken in December 2009 revealed normal lordotic curvature, 
and intervertebral disc spaces and vertebral body heights 
appeared within radiographic limits.  The intervertebral neural 
foramina appeared adequately patent with no acute osseous or 
articular findings.  The impression was possible left carotid 
artery plaque but otherwise normal radiographic appearance of the 
cervical spine.  Id. 

The VA examiner opined that the Veteran's discogenic degenerative 
disease of the cervical spine was "not related to military 
service or an accident therein including the incidents noted in 
November 1967 and February 1968."  The VA examiner stated that 
there was "no evidence of chronicity of a neck complaint in 
service nor mention of symptoms finding on physical examination 
of a neck condition on the Veteran's [s]eparation [e]xaminations.  
There is no evidence that he complained of neck pain until March 
22, 2006 in the VA records.  Also in 2006 the MRI of his cervical 
spine was normal."  Id. 

In March 2010, the VA examiner who conducted the December 2009 VA 
examination submitted an addendum to the report on whether the 
Veteran's currently diagnosed cervical spine disorder is 
secondary to the service connected lumbosacral strain with 
degenerative joint disease.  The VA examiner opined that "the 
Veteran's currently diagnosed cervical spine degenerative disc 
disease is not secondary to the service-connected lumbosacral 
strain with degenerative joint disease."  The VA examiner stated 
that there was "no literature supporting evidence that 
degenerative disease of one section of the spine causes 
degenerative disease at another level of the spine."  See VA 
examination report addendum, dated March 2010.

VA outpatient treatment records from May 2009 to March 2010 are 
also absent of any treatment for the Veteran's degenerative joint 
disease of the neck.  In addition, there are no opinions linking 
the cervical spine condition to service.  See VA treatment 
records, dated May 2009 to March 2010.

After consideration of the entire record and the relevant law, 
the Board finds that the Veteran's cervical spine condition is 
not related to his active service, and service connection is not 
established.  While the evidence indicates that the Veteran was 
diagnosed with degenerative joint disease of the cervical spine, 
the Board finds that service connection is not warranted, 
however, because the evidence does not medically indicate that 
the Veteran's disability is related to his service connected 
chronic lumbosacral spine condition, or was otherwise incurred in 
service.  Therefore, the Board finds that the preponderance of 
the evidence is against the Veteran's claim of entitlement to 
service connection for degenerative joint disease of the cervical 
spine.

Generally, the degree of probative value which may be attributed 
to a medical opinion issued by a VA or private treatment provider 
takes into account such factors as its thoroughness and degree of 
detail, and whether there was review of the Veteran's claims 
file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also 
significant is whether the examining medical provider had a 
sufficiently clear and well- reasoned rationale, as well as a 
basis in objective supporting clinical data.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998).  See also Claiborne v. Nicholson, 19 Vet. 
App. 181, 186 (2005) (rejecting medical opinions that did not 
indicate whether the physicians actually examined the veteran, 
did not provide the extent of any examination, and did not 
provide any supporting clinical data).  

Here, although Dr. Smith's gives a positive nexus opinion it does 
not reflect any review or discussion of the contents of the 
Veteran's claims file or addresses any of the contrary evidence 
of record.  Dr. Smith's opinion is not based on objective medical 
findings but a speculative statement that injury to the Veteran's 
low back will also injure the cervical spine.  The Board further 
notes that the opinion was based on the Veteran's self-reported 
lay history, and as such, is not competent medical evidence. 
LeShore v. Brown, 8 Vet. App. 406 (1996).  

In contrast, the March 2009 VA examination report reflects the 
most thorough and factually supported opinion of record, given 
that it is consistent with other evidence of record and included 
review of the claims file in its entirety.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also determined that a lapse of time is a 
factor for consideration in deciding a service connection claim.  
See Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000).  In 
this case, the first recorded complaint and treatment of pain in 
the cervical spine occurred in 2004; approximately twenty seven 
years after the Veteran left service.  The Veteran did not have a 
diagnosis of a degenerative back disorder until February 2004.  
Finally, it is noted that any cervical spine arthritis was not 
diagnosed within a year of the Veteran's separation from service.  
38 C.F.R. §§ 3.307, 3.309.

The Board has also considered the testimony and written 
statements submitted by the Veteran.  However, where the 
determinative issue involves causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
possible or plausible is required.  See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  The Veteran does not meet this burden 
by merely presenting his opinion because he is not a medical 
health professional and his opinion does not constitute competent 
medical authority.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). Consequently, while the Veteran is competent to report 
that the existence of symptoms such as pain, he is not competent 
to report a chronic disorder resulted from service.  In this 
case, the objective medical evidence does not establish that a 
disorder existed in-service as the records indicate negative 
disorders and normal neck condition at separation.

Although the Board is sympathetic to the Veteran's claim based on 
the normal findings at separation, the length of time between 
separation and initial treatment, and the probative negative 
nexus opinion, the evidence for the Veteran's claim for direct 
service connection and secondary to his service connected chronic 
lumbosacral strain with degenerative joint disease is outweighed 
by the countervailing evidence.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt doctrine 
is not applicable and the appeal must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for degenerative joint disease 
of the cervical spine is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


